PD-0360-18
                                                                                COURT OF CRIMINAL APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                  Transmitted 6/3/2018 2:05 PM
                                                                                   Accepted 6/5/2018 12:20 PM
                                                                                        DEANA WILLIAMSON
                              CASE NO. PD-0360-18                                                       CLERK
                      IN THE COURT OF CRIMINAL APPEALS
                                                                                   FILED
                                                                          COURT OF CRIMINAL APPEALS
                                 AUSTIN, TEXAS                                   6/5/2018
                                                                           DEANA WILLIAMSON, CLERK
__________________________________________________________________
                           QUINCY BLAKELY, Appellant
                                             V.
                         THE STATE OF TEXAS, Appellee.
__________________________________________________________________

        APPELLANT’S MOTION FOR EXTENSION OF TIME
           PETITION FOR DISCRETIONARY REVIEW
________________________________________________________________


                                      Quincy Blakely
                           2701 Little Elm Parkway Ste. 100-551
                                    Little Elm, Texas



TO THE HONORABLE COURT OF CRIMINAL APPEALS:


       NOW COMES Quincy Blakely, Appellant herein, hereby moves this Court to the time to

file the Petition for Discretionary review. In support of this motion, Appellant would show as

follows:



1.     This Court advised the Petition for Discretionary Review was due on May 9, 2018.

2.     Petitioner filed the Petition for Discretionary Review on May 9, 2018.
3.     On May 10, 2018, the Petition for Discretionary Review was rejected for non-

       compliance.

4.     On May 29, 2018, Petitioner re-filed the Petition for Discretionary Review which was

       again rejected because Petitioner failed to file the Petition on May 21, 2018 due to

       inadvertently missing the second due date.

5.     Petitioner has filed the Petition for Discretionary Review along with this Motion.

6.     This Motion is not sought in an attempt to delay, and the State of Texas would not suffer
       any undue hardship or other prejudice as a result of an extension in the present case.




       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully moves this Court to

       grant the requested Appellant’s Motion to Extend Time to File Petition For Discretionary

       Review, which Petition is contained herein.

                                                            /s/ Quincy Blakely
                                                            2701 Little Elm Parkway #100-551
                                                            Little Elm, Texas
                                                            blakelyrightsreserved@gmail.com


                              CERTIFICATE OF SERVICE


I hereby certify that a copy of this Motion was served upon the Denton County District
Attorney’s Office via https://efile.txcourts.gov.

                                                               /s/ Quincy Blakely